Citation Nr: 1235601	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and a depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from January 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a depressive disorder.  

In June 2010, the Veteran testified at a video conference hearing, at the RO, before a Veterans Law Judge who is no longer employed at the Board.  In July 2010, the Board issued a decision, finding that new and material evidence had not been submitted to reopen the claim for service connection for a depressive disorder.  The Veteran appealed the Board's July 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the parties filed a joint motion for remand.  In a January 2011 Order, the Court granted the joint motion and remanded the matter to the Board.  In April 2011, the Board found that new and material evidence had been submitted, and, after reopening the claim for service connection for a depressive disorder, remanded that claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development. 

In light of the various psychiatric diagnoses of record, the Board finds that the claim should be considered as set forth above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court essentially found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, but in fact makes a general claim for whatever mental condition may be afflicting him.  Id.  The rationale behind the Clemons decision is applicable here, and the issue on appeal is as stated on the first page.

For reasons set forth below, the appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

As noted above, in June 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  If that person is no longer available, the Chairman of the Board has the authority to reassign the appeal to another Veterans Law Judge for a decision.  38 C.F.R. § 19.3 (2011).  In a letter dated in September 2012, the Veteran was notified of this and asked whether he wanted another hearing before a different Veterans Law Judge.  38 C.F.R. § 20.717 (2011).  Thereafter, he advised that he wanted to appear before a Veterans Law Judge of the Board via videoconference at his local RO.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge, as the docket permits.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

